NUMBER 13-09-00352-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE TEXAS DEPARTMENT OF AGING
AND DISABILITY SERVICES




On Petition for Writ of Mandamus
and Motion for Emergency Relief.




MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


	Relator, Texas Department of Aging and Disability Services, filed a petition for writ
of mandamus and motion for emergency relief in the above cause on June 24, 2009.  That
same day, the Court ordered the real party in interest to file a response to the petition for
writ of mandamus and ordered the motion for emergency relief to be carried with the case. 
The real party in interest has now filed an unopposed motion to dismiss the petition for writ
of mandamus.  According to the motion to dismiss, the underlying lawsuit against relator
has been nonsuited and thus, the original proceeding has been rendered moot.  
	The Court, having examined and fully considered the unopposed motion to dismiss,
is of the opinion that the real party in interest has shown herself entitled to the relief sought. 
Accordingly, the motion to dismiss is GRANTED and the petition for writ of mandamus and
motion for emergency relief are hereby DISMISSED as moot.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and 
filed this 27th day of July, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).